DETAILED ACTION
	This office action is in response to the application and claims filed on April 3, 2020.  Claims 1-14 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The original drawings (five (5) pages) were received on April 3, 2020.  These drawings are acknowledged.

Claim Objections
Claims 2, 7, and 9-14 are objected to because of the following informalities: Regarding claims 2 and 7, it is unclear how a “lens” element will “analyze” light.  Further System incorporating the method features.  Additionally, any method “Steps” language should be removed from the claims because this language is mixing statutory classes so it is unclear if infringement may occur when the method is performed, only or if simply the structural features of claim 3 are enough for infringement.  Claims 10-14 also include such Step features.

Further, because claims 1-14 appears to be translations from a foreign (Chinese) patent document, Applicant is respectfully requested to thoroughly review all pending claims 1-14 for typos and other awkward features due to such a translation.  Of particular note is the language in “and make the linearly polarized fundamental frequency light irradiate a sample” (claims 1 and 3) is awkward in a US Patent claim.  Noting language such as claims 2 and 7 for a lens “analyzing” light, features such as this should be reviewed and re-drafted if necessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject mixing statutory classes (under 35 U.S.C. 101) so it is unclear under 35 U.S.C. 112(b) if infringement may occur when the method alone is performed, or if simply having the structural features of the base system/device (of claim 3) is enough for infringement.  Additionally, having clearly claimed method “Steps” such as throughout claims 9-14 further conflates the intended statutory classes of these dependent claims.  For these reasons, claims 9-14 are rejected as being indefinite under 35 U.S.C. 112(b).  Correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 103134592 A, and further in view of Zhuang et al. CN 110456172 A.
Regarding independent claim 1, Chen et al. CN 103134592 A teaches (ABS; Figure 1; corresponding text, see English translation attached, paragraphs [0001], [0024] – [0025]; Claims) an optical system (Fig. 1), comprising: a laser light source 1, which inherent provides laser light with a fundamental frequency light (as discussed later in para [0042]); a polarization modulator 3, configured to receive and polarize the input fundamental frequency light, output a linearly polarized fundamental frequency light, and make the linearly polarized light irradiate a sample 6 to be tested to generate a frequency-doubled light (as in para [0001], [0042] – [0046], dependent claim 8, 
Regarding independent claim 1, Chen et al. ‘592 does not expressly and exactly teach a “filter” in order to filter out the linearly polarized fundamental frequency light to output (only) the frequency-doubled light.  
Zhuang et al. CN 110456172 A teaches (ABS; Figs. 1-2; paragraphs disclosing features of Figs. 1-3 (attached translation); Claims) an optical system that uses filter devices in order to filter out the fundamental light in order to obtain measurements and analysis of frequency doubled light.  For example, see Figs. 1-2 and note the “second filter” 18, which in use obtains the wavelength of the frequency doubled light to output such light to a photoelectric conversion device 13.  Zhuang et al. ‘172 teaches that in an optical system to analyze frequency harmonics, or frequency doubled light signals, the fundamental frequency can be filtered out in order for improved and robust operation of analyzing the harmonic/doubled frequency only by a resultant detector or optical sensor.  One having ordinary skill in the art at the time of the effective filing date of the current 
Since Chen and Zhuang are both from the same field of endeavor, the purpose disclosed by Zhuang would have been recognized in the pertinent art of Chen.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Zhuang, to filter out the fundamental light signal frequencies, from the second harmonic or doubled frequency generations, in the device of Chen, in order to allow specific detection and analysis of features of the doubled/harmonic only by a spectrometer such as in Chen.  It is noted that Chen teaches detection and analysis of polarization characteristics and features of the optially measured signal (para [0002], [0052], [0062]) from the reflection of the sample, such as azimuth angle and ellipticity angle.  For these reasons, the combined features of the “system” in claim 1 would have been obvious over Chen and further in view of Zhuang.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Also note the Chinese “First Office Action”, which Applicant is respectfully requested to provide a formal English translation therefor.  
Regarding dependent claim 2, the combination of Chen/Zhuang uses the base features of Chen, with Chen having a lens and detector, and the functional language of such features is an obvious implementation of the combination.  There is no patentable distinction of using a “compound lens” or “signal detector” in this way, when considered the combination of Chen/Zhuang in operation.  KSR.
Regarding independent claim 3, the combination of Chen/Zhuang makes obvious any “control” (or “controller” language in claim 3) because one having ordinary skill at KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of independent claim 3 over the combination of Chen/Zhuang.
Regarding further dependent claims 4-8, although not exactly disclosed by the Chen/Zhuang combination, however, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use optical sub-elements and features in the system of Chen/Zhuang for the “controller”, “polarization modulator”, “light collector”, “polarization detector”, etc. because Applicant has not disclosed that using such specific features of the sub-elements as elaborated by claim 3 provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the Chen/Zhuang combination to perform equally well with these features of the defined sub-elements (“controller”, “polarization modulator”, “light collector”, “polarization detector”) because these claim terms would have been easily integrated and implemented into the base optical system of Chen/Zhuang without undue experimentation and by one having nominal skill in lasers/optics.  Therefore, it would have been an obvious matter of design choice to KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of dependent claims 4-8 over the combination of Chen/Zhuang.
Regarding further dependent “method” claims 9-14, which are also rejected under 35 U.S.C. 112(b) above as being vague or indefinite, there is no clear structure imputed to the base claim 3 by such features, as the method Steps elaborated are simply controls and operation function of the device.  The PTO is not equipped to test the myriad method steps form the same structural base design, when such methods are claimed as dependent from base structure of a device.  Further, it is noted that no clear structure is imputed to claim 3 from the recitation of “method Steps” in claims 9-14.  For these reasons, all claims 9-14 are rejected under 35 U.S.C. 103 and the base structure found in claim 3 and in the Chen/Zhuang combination.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

-Reference A to Otsuki is pertinent to a polarization modulation imaging ellipsometer for measurements of a sample.
-Reference P to Li CN ‘335 is pertinent to ellipsometric measuring device and method as detected from a sample (Fig. 1).
-Reference Q to Giakos CN ‘174 is pertinent to evaluation of a multi-target image generation, the system measuring azimuth angle and ellipticity.
-Reference R to Chen CN ‘086 is pertinent to reflected optical measurements of a sample.
-Reference S to Gu CN ‘906 is pertinent to reflected optical polarization based light detection (Figs. 1 and 2).

It is again noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.  In particular, an English translation of the CHINA “First Office Action” should be provided.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             February 7, 2022